Title: From George Washington to Lieutenant Colonel Francis Barber, 14 July 1778
From: Washington, George
To: Barber, Francis


          
            Sir,
            Head Quarters Paramus [N.J.] July 14th 1778
          
          I have received your favour of yesterday, and am obliged to you for the intelligence,
            it contains. I beg you will continue your endeavours to procure every information, you
            can, concerning the enemy’s situation and designs, as well with respect to their naval
            as to their land force, which, at this time, is peculiarly important. For this purpose,
            I send you a number of questions, which you will deliver to the persons you employ in
            the business, to direct the objects of their inquiry. If you think of any matters, not
            mentioned there, the knowledge of which may be useful, you will add the necessary
            questions for obtaining it. I am at a loss what will be
            a reasonable compensation to Hendricks. His expectations, founded on the risk he has
            run, what he has suffered and what he has lost seem to be pretty high. Of these, as he
            was not employed under my immediate direction and I am unacquainted with the
            circumstances attending the execution of his trust, I cannot be a proper judge. I should
            be glad you would make particular inquiry, into the matter, and let me have your
            opinion, what may be an adequate reward. I understand he has been chiefly employed by
            General Wynds and Col: Dayton, who will therefore be able to inform what services he has
            rendered. With my best wishes for your speedy recovery and with much regard—I am Sir
            Your most Obedt servant
          
            Go: Washington
          
        